Exhibit 10.10

 
FIRST AMENDMENT TO LEASE AGREEMENT
 
THIS FIRST AMENDMENT TO LEASE AGREEMENT (“Amendment”) is made this 14th day of
June, 1999, between CRESCENT RESOURCES, INC. (“Landlord”) and OUTBACK
STEAKHOUSE, INC., a Florida corporation, (“Tenant”).
 
 
RECITALS
 
WHEREAS, Landlord and Tenant entered into that certain Lease Agreement (the
“Lease”) dated as of September 10, 1998, whereby Landlord leased to Tenant, and
Tenant leased from Landlord, that certain space more particularly described in
the Lease as the “Premises”, within that certain building known as Corporate
Center One at International Plaza Office Building located at 2202 North
Westshore, Tampa, Florida; and
 
WHEREAS, Landlord and Tenant desire to amend the Lease to confirm and modify
certain provisions of the Lease as set forth in this Amendment.
 
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree that notwithstanding anything in
the Lease to the contrary, Landlord and Tenant hereby agree as follows:
 
      1.  Recitals. The Recitals contained hereinabove are true and correct and
constitute matters agreed to herein. All capitalized terms used herein shall
have the same meanings as ascribed thereto in the Lease.
 
2.  Premises Net Rentable Area. The Premises Net Rentable Area as provided for
in the Lease Summary is hereby deleted and substituted with the following:
 
“93,198 square feet of which 68,342 square feet is located on the fifth (5th)
floor of the Building and 24,856 square feet is located on the fourth (4th)
floor of the Building, all as shown on Exhibit “A” attached hereto. The Premises
Net Rentable Area on the fourth (4th) floor of the Building is referred to in
this Amendment as the “Expansion Premises”.”
 
3. Building Net Rentable Area. The Building Net Rentable Area, as provided for
in the Lease Summary, is hereby deleted and substituted with the following:
 
“383,694 square feet.”
 
4. Commencement Date. The Commencement Date provided for in the Lease Summary is
hereby amended to be October 1, 1999 and the Commencement Date for the Expansion
Premises shall be November 19, 1999.
 

--------------------------------------------------------------------------------


 
5.  Lease Term. Section 3. Lease Term to the Lease is hereby amended by deleting
the first, second and third paragraphs provided for in such Section and
substituting the following:
 
 
“This Lease shall continue in force during a period beginning on the
Commencement Date and continuing until the expiration of the Lease Term, unless
this Lease is sooner terminated or extended to a later date under any other term
or provision herein. The Lease Term for the Expansion Premises shall be
coterminous with the Lease Term for the Premises. Landlord shall be obligated to
obtain a certificate of substantial completion for the shell of the Building on
or before the Commencement Date. Landlord and Tenant hereby acknowledge that
Tenant is currently leasing space at 550 Reo Street, Tampa, Florida (the” Reo
Street Lease”) and that the term of the Reo Street Lease expires on December 31,
1999. Landlord hereby agrees to pay the monthly hold-over rental in the amount
of $10,400.00, plus sales tax, due under the Reo Street Lease on September 1,
1999 (the “Hold Over Rent”) and on October 1, 1999, November 1, 1999 and
December 1, 1999, Landlord shall pay to Tenant the total monthly rental and pass
throughs due under the Reo Street Lease in the amount of $37,408.52 (which
includes base monthly rental of $24,066.00) the Hold Over Rent and monthly pass
throughs of $2,942.52), plus any applicable sales tax. In addition to the above,
commencing November 19, 1999, Landlord agrees to pay to Tenant the monthly
rental, or prorated portion thereof, in the amount of $11,580.49 due by Tenant
under its lease for space located at 405 Reo Street, Tampa, Florida from
November 19, 1999 through January 31, 2000.”
 
    6. Base Rental for the Expansion Premises. The Base Rental for the Expansion
Premises shall be equal to the Base Rental for the original Premises, except
that the Base Rental applicable to 12,500 square feet of Premises Net Rentable
Area of the Expansion Premises from the Commencement Date for the Expansion
Premises (November 19, 1999) through the sixth (6th) full calendar month of the
Lease Term shall be abated by Landlord. The Base Rental for the Expansion
Premises that exceeds 12,500 square feet of Premises Net Rentable Area shall be
equal to the annual rate of $22,00 per square feet of Premises Net Rentable Area
commencing on the Commencement Date for the Expansion Premises (November 19,
1999) and shall thereafter adjust in accordance with the terms of the Lease for
the original Premises.
 
    7. Parking. Paragraph 15, Parking to the Lease is hereby modified to provide
that Tenant shall be entitled to twenty-two (22) covered, reserved parking
spaces rather than fifteen (15) covered, reserved parking spaces.
 
2

--------------------------------------------------------------------------------


 
    8. Right of First Refusal. Tenant hereby acknowledges that the Landlord has
designated the fourth (4th) floor of the Building as the Contiguous Multi-Tenant
Floor that is referenced in Paragraph 1 to Exhibit F of the Lease.
 
 
    9. Exhibit C. Construction of Improvements. Paragraphs 2 through 8 of
Exhibit C to the Lease are hereby deleted and substituted with the following:
 
“2. Tenant has caused Heilmuth Obata & Kassabaum, Inc. (“HOK”) to prepare, and
Landlord has approved, final approved design development drawings and
construction drawings (excluding mechanical, electrical, and plumbing) for the
Premises and the Expansion Premises being identified as Headquarters for Outback
& Carrabba’s, Project No. 97-0638-32 issue date June 7, 1999 (all collectively
the “Tenant Jmprovements Plans and Specifications”). Landlord shall be
responsible for preparing the mechanical, electrical and plumbing drawings (the
“MEP Drawings”). Landlord hereby agrees to use the Tenant Improvements Plans and
Specifications to competitively bid the Tenant Improvements.”
 
    10. Interim Space Contribution. Pursuant to the provisions of Paragraph
5. Interim Space Contribution. To Exhibit F. Special Stipulations to the Lease
upon the execution hereof Landlord has paid to Tenant the sum of to reimburse
Tenant for relocation costs. Landlord shall have no further obligations to
Tenant under this Paragraph 5.
 
    11. Exhibit F. Special Stipulations. Paragraph 3. Expansion Option and
Paragraph 5. Interim Space Contribution to Exhibit F. Special Stipulations to
the Lease are hereby deleted.
 
    12. Moving Allowance. On or before thirty (30) days from the Commencement
Date, Landlord hereby agrees to pay Tenant the sum of Twenty-Five Thousand and
no/100 Dollars ($25,000.00) as a moving allowance.
 
    13. Binding Effect. Except as herein specifically amended, all other terms
and conditions of the Lease shall remain in full force and effect.
 
    14. Execution of Amendment. This Ammendment may be executed in one (1) or
more counterpart copies, each of which shall be deemed an original and all of
which together shall constitute one (1) agreement. A facsimile copy of this
Amendment and any signatures thereon shall be considered for all purposes as
originals.
 
3

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first above described.
 
 

Witnesses: LANDLORD:     CRESCENT RESOURCES, INC.          
 
 
 
     /s/ Barbara M. Deakin By:
 /s/ Joseph W. Taggart   
  Print Name:
Barbara M. Deakin
Name(print): Joseph W. Taggart  
 
Title(print): Vice President - Florida Region                 /s/ Jalena A.
Peevy       Print Name:  Jalena A. Peevy                 TENANT:  
 
       
OUTBACK STEAKHOUSE, INC,
                   /s/ Lisa Johnston By: 
 /s/ Robert Merritt
  Print Name: Lisa Johnston Name(print): Robert Merritt     Title(print): Chief
Financial Officer                 /s/ Jim Garvey       Print Name: Jim Garvey   
   

 
 
4

--------------------------------------------------------------------------------



 